NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            14-JUN-2022
                                            07:48 AM
                                            Dkt. 16 OAWST



                        NO. CAAP-XX-XXXXXXX


                IN THE INTERMEDIATE COURT OF APPEALS
                      OF THE STATE OF HAWAI#I


  WILMINGTON SAVINGS FUND SOCIETY, FSB, D/B/A Christiana Trust,
            not individually but as Trustee for Pretium
        Mortgage Acquisition Trust, Plaintiff-Appellee, v.
MICHAEL KAI SUN KOP and SYLVIA UMEDA KOP, Defendants-Appellants,
            and STATE OF HAWAI#I DEPARTMENT OF TAXATION;
          UNITED STATES OF AMERICA, Defendants-Appellees,
           and DOES 1 through 20, Inclusive, Defendants.


         APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
                      (CIVIL NO. 1CC191001518)


           ORDER APPROVING STIPULATION TO DISMISS APPEAL
  (By:   Hiraoka, Presiding Judge, Wadsworth and Nakasone, JJ.)
           Upon consideration of the Stipulation for Dismissal,
filed May 23, 2022, by Defendants-Appellants Michael Kai Sun Kop
and Sylvia Umeda Kop, the papers in support, and the record, it
appears that (1) the appeal has been docketed and the filing fees
have been paid; (2) the parties stipulate to dismiss the appeal
with prejudice and bear their own attorneys' fees and costs,
under Hawai#i Rules of Appellate Procedure Rule 42(b); and (3)
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

the stipulation is dated and signed by counsel for all parties
appearing in the appeal.
          Therefore, IT IS HEREBY ORDERED that the stipulation is
approved and the appeal is dismissed with prejudice. The parties
shall bear their own attorneys' fees and costs on appeal.
          DATED: Honolulu, Hawai#i, June 14, 2022.

                                      /s/ Keith K. Hiraoka
                                      Presiding Judge

                                      /s/ Clyde J. Wadsworth
                                      Associate Judge

                                      /s/ Karen T. Nakasone
                                      Associate Judge




                                  2